Los hechos están expresados ^en la opinión.
El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En este caso se imputó al apelante que, siendo alcaide de la cárcel de Grürabo,' permitió a várias personas, que sé men-*613ció nan en la acusación, salir fuera de la cárcel a distintas horas del día y de la noche, sin la cnstodia de nn policía o car-celero ; faltando de este modo al cumplimiento de los deberes impnéstosle por la ley. El apelante no hizo alegato y por tanto de los antos no aparece nna exposición de ’errores. Sin embargo, en el acto de la vista, estnvo representado por abogado, qnien insistió en que no fné probado el caso contra el acusado, principalmente porque el apelante, al tiempo del supuesto de-lito, estaba enfermo e imposibilitado para atender a sus de-beres. Se alegó también que no hubo muy estricta disciplina y que como el alcaide en propiedad estaba preso temporal-mente el propósito fue tener un substituto nominal. Sin embargo, hubo amplia prueba de los actos imputados en la acu-sación, la cual tendía a establecer una infracción del artículo 93 del Código Penal que es como sigue:
“Toda persona que, ocupando un empleo público, obstinadamente rehusare o descuidare cumplir las obligaciones de dicho empleo, o que infringiere cualquiera disposición legal relativa a sus obligacio-nes o las de su cargo y para lo cual no se hubiese señalado otra pena, incurrirá en multa máxima de cinco mil (5,000) dollars, o cárcel por el término máximo de un año, o> en ambas penas.”
Este precepto es muy amplio y quizás alguna violación literal del mismo no podría ser castigable, pero los actos deter-minados referidos han estado siempre sujetos a ser perse-guidos. Cuando un alcaide voluntaria o negligentemente permite a un preso salir sin custodia él es culpable de un abuso de su cargo. 29 Cyc. 1449, título Officers; 35 Cyc. 2006-07, nota 71, título Sheriffs and Constables; 16 Cyc. 540 et seq., tí-tulo Escape. Aun cuando hay fijados en el código castigos más severos por fuga voluntaria, una negligencia de esta clase puede ser propiamente considerada como comprendida en el artículo 93. La defensa de enfermedad, como aparece del récord, fué sometida a la corte inferior, que no la tomó en consideración sino que declaró culpable al acusado del delito, y lo sentenció a un año de cárcel. La prueba demuestra que *614la negligencia fué flagrante y que los presos estaban en notoria libertad.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutcbison.
El Juez Presidente Sr. Hernández no intervino en la reso-lución de este caso.